The judgment of the Supreme Court was entered
Per Curiam.
It has been held repeatedly, and in one case very recently, that an ordinary county warrant drawn on the treasurer •in payment of a debt, is not per se a proper subject of an action as upon a promise in writing. That it may enter into the evidence in an action to recover a debt may well be, but it is not an order or draft which itself may become the foundation of the action. But in this case the paper, though in form a warrant to authorize a payment and to be held as a voucher, contains other matters which establish it to be a contract and evidence of a debt. It sets forth that it is for money lent for bounties, and is with interest and is under the borough seal and was issued under the express authority of a resolution of the council, which was passed to secure the payment of moneys lent for bounty purposes. It therefore has all the essential elements of a contract to refund money lent, which are not destroyed because it also partakes of the character of a voucher when payment is made upon it. . It is -said the insertion of interest was the unauthorized act of the clerk. But this is not a legal presumption, notwithstanding the resolution does not in express terms say the bonds or orders issued are to be with interest. Nothing is better settled by decision than that money lent bears interest. It is a conclusion of law from the fact of the loan: Dilworth v. Sinderling, 1 Binn. 488; Bapelie v. Emory, 1 Dali. 349. Upon the whole we cannot perceive there is substantial error in this record. Judgment affirmed.